PER CURIAM.
This cause came on to be heard upon petition filed on behalf of the International Brotherhood of Electrical Workers and International Brotherhood of Electrical Workers Local Union 876, praying that the direction of election by the Board of March 1, 1939, be reviewed and set aside and applying for a stay of the Board’s decision and direction of election, and this Court having, on April 10, 1939, entered its judgment and order staying the Board’s decision and direction of election of March 1, 1939, pending the hearing and determination of the petition for review by this Court and entry of an order or decree thereon, and this Court having, on June 28, 1939, entered its judgment and order granting said petition of the International Brotherhood of Electrical Workers and International Brotherhood of Electrical Workers Local Union 876, 6 Cir., 105 F.2d 598, and the Supreme Court of the United States having, on October 9, 1939, upon petition of the Board, granted a writ of certiorari to this Court to review said judgment and order of this Court, 60 S.Ct. 105, 84 L.Ed. -—, and the Supreme Court of the United States having, on January 2, 1940, entered its judgment and order holding that this Court has no jurisdiction in this cause and reversing the judgment of this Court in said cause, 60 S.Ct. 306, 84 L.Ed.—, and the mandate of the Supreme Court of the United States, embodying said judgment and order of said Court in said cause and commanding further proceedings in said cause in conformity with the opinion of said Court, having been received by this Court and spread upon its records, Now therefore, in conformity with said judgment, order, and mandate of the Supreme Court of the United States, it is ordered, adjudged, and decreed that the order of this Court staying the Board’s decision and direction of election, entered April 10, 1939, and the decision and order of this Court granting the petition of the International Brotherhood of Electrical Workers and International Brotherhood of Electrical Workers Local Union 876, entered June 28, 1939, be and the same hereby are vacated and revoked, and it is further ordered, adjudged, and decreed that the petition to review and set aside the Board’s direction of election of March 1, 1939, be and the same hereby is dismissed.